UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Capital Innovations Global Agri, Timber, Infrastructure Fund Class A Shares (INNAX) Class C Shares (INNCX) Institutional Class Shares (INNNX) ANNUAL REPORT November 30, 2012 www.capinnovationsfund.com Capital Innovations Global Agri, Timber, Infrastructure Fund a series of Investment Managers Series Trust Table of Contents Shareholder letter 1 Fund Performance and Summary 5 Schedule of Investments 6 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 17 Report of Independent Registered Public Accounting Firm 24 Supplemental Information 25 Expense Example 29 This report and the financial statements contained herein are provided for the general information of the shareholders of the Capital Innovations Global Agri, Timber, Infrastructure Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund's risks, objectives, fees and expenses, experience of its management, and other information. January 17, 2013 Dear Shareholders: We are pleased to present the Capital Innovations Global Agri, Timber, Infrastructure Fund’s (“the Fund”) Annual Report covering the period from September 28, 2012, the date of the Fund’s launch, to November 30, 2012. The Fund’s no load Institutional share class (INNNX) returned a cumulative 0.30% from September 28, 2012, the Fund’s inception date, through November 30, 2012, and a cumulative return of 3.10% from inception through December 31st, 2012.For the same respective time periods, this can be compared to returns of the following indexes (without deduction for fees, expenses or taxes):the Standard & Poors (“S&P”) Global Agribusiness Index 1.48% and 4.83%; the S&P Global Timber and Forestry Index 4.88% and 10.49%; and the S&P Global Infrastructure Total Return Index 0.21% and 2.49%, respectively. (Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than original cost. For the Fund’s most recent month end performance, please call (888) 990-9950. Returns showing less than one year are cumulative. The gross operating expense ratio for the Institutional share class is 1.76%. The Fund’s investment advisor contractually agreed, until March 31, 2014, to waive its fees and/or absorb expenses so that the total annual fund operating expense does not exceed 1.35%. Otherwise, performance shown would have been lower.) The Fund’s performance launched to a relatively strong start in the fourth quarter 2012 before the markets were hit with an unexpected shock that included a hurricane in the northeast United States. The hurricane which occurred on October 29, 2012, led to a brief selloff amid concerns about the resulting economic damage and potential effects to the U.S. Gross Domestic Product. Despite the ebbs and flows of the fourth quarter 2012, including the U.S. election, the major hurricane in the northeast and the uncertainties surrounding the year-end “fiscal cliff,” the Fund was able to generate positive returns.Those returns were largely driven by strong performance in the timber and agribusiness holdings. Macro Outlook: During 2012, U.S. economic indicators such as new housing starts, manufacturers' new orders and new car sales, indicated an overall economic recovery.In our view, what made this possible was a decline in inflation and a healthy dose of global monetary stimulus. In this context, China’s struggles in early 2012 proved to be a positive for the world economy as it allowed commodity prices to decline in much of the world, providing consumers with the equivalent of a tax cut and central banks with room to lower official rates. In our view, due to the combination of low interest rates globally and very accommodative monetary policies, equities have now become even more sensitive to inflation than they have been in the past. With international efforts to avert recession over the last year, fears have grown about the brunt of monetary policy and debt overhang globally. Sentiment fluctuates between deflationary concerns and inflationary fears, and the demand for safe-haven assets has risen. However, we believe that overall 2013 can be an attractive investment environment for equities provided they are poised to benefit from stronger global growth and a rise in inflationary pressures.Globally listed equities in the agribusiness, timber, and infrastructure sectors have the potential to benefit from such factors.For example, if prices rise, commodity producers such as agribusiness companies are likely to see a rise in the underlying commodity, meaning that their revenues may be tied directly to inflation.Companies that own timber may provide an inflation hedge because consistent tree growth may provide a steady rise in the value of the asset.For certain infrastructure companies, such as utilities, profits may be tied to inflation because customers may pay for their goods and services at the elevated prices. We discuss each of these sectors in more detail, below. 1 Agribusiness Outlook: The agribusiness sector is demonstrating signs of a long-term, demand-driven trend similar to what the hard commodities and energy sectors experienced during the past decade. A number of factors are driving demand and constraining supply, leading to investment opportunities. According to the United Nations, the global population is set to grow by 2050 to over 9 billion people, compared to 7 billion people today.1 The world’s farmers need to continue to become more efficient to satisfy the growing demand for food. From our analysis, we also anticipate a multi-year climate change cycle impacting production.These negative impacts to production, as we witnessed in 2012, may contribute to another year of crop failures in 2013, resulting in grain and livestock prices rising significantly. Strong economic growth in developing economies is also leading to a rapid rise in living standards. As income per capita increases, particularly for people earning very low incomes, an increased proportion of income is spent on nutrition and general well-being. More people consume more food, including more protein from animal products. The increase in demand for protein leads to even greater demand for grains. The planet’s growing population, combined with pressure on a limited supply of agricultural land from competing uses such as urban sprawl, industrial complexes, and forestry, is leading to a decrease in the amount of arable land available per person.The agribusiness sector will continue to be instrumental in satisfying the long term demands for improved diets, higher protein consumption and making limited farmland as productive as possible. The Fund benefitted from agribusiness positions in Bunge Limited which engages in the agriculture and food businesses worldwide; and Syngenta AG, a company focused on discovery, development, manufacture, and marketing of agribusiness products designed to enhance crop yields and food quality worldwide. Underperforming positions within the agribusiness sector included Potash Corporation of Saskatchewan, Inc., a producer and distributor of fertilizers and related industrial and feed products primarily in the United States and Canada; and The Mosaic Company, a producer and marketer of concentrated phosphate and potash crop nutrients for the agriculture industry worldwide. Timber Outlook: From our analysis, we forecast North American lumber prices to rise in 2013 and 2014.Our five-year outlook shows that tighter supply and a viable increased demand in wood products have taken hold, with the full impact still three or more years away. With the return of a demand-driven wood products market in 2012 – due to rapidly increasing housing starts in the U.S. – we forecast that lumber and timber panel prices utilized in the building, furniture and general manufacturing industries may rise in 2013 and rise further in 2014. With the expectation of strong growth in U.S. housing starts over the next five years, combined with a better balance in the housing inventory and a recovering economy, the U.S. supply chain may become overwhelmed at times during the next five years, which would likely allow wood products prices to rise. While there are a number of assumptions that are required to maintain steady economic growth, we expect a strong wood products recovery amidst a tightening timber and mill supply base over the next few years. With China log and lumber imports from North America increasing year over year, and with U.S. demand now showing signs of rebounding, some key structural constraints are expected to keep log and lumber supplies tight relative to demand growth, including but not limited to: · A collapse of the Russian logging sector in 2009 from the global financial crisis; · Changes to the Russian log export tax that continues to leave Russian log exports less available and expensive; and · China’s requirement to feed its growing wood deficit could see a return to steady demand growth for imported logs and lumber from North America and other sources. 1 United Nations, Department of Economic and Social Affairs, Population Ageing and Development 2012 2 The role of Timber Investment Management Organizations (TIMOs), groups formed to aid institutional investors in actively managing their timberlands, should play out should log markets strengthen. As many large U.S. corporate forest companies with sawmills have sold their private timberlands to TIMOs, timber prices may rise and be sold more on the margin, tightening the economics of sawmilling in the U.S. and potentially limiting incremental lumber production. The Fund benefitted from positions which gained from increased timber demand such as Weyerhaeuser Company, a forest products company which grows and harvests trees, builds homes, and manufactures forest products worldwide; and Louisiana Pacific Corporation, a company which engages in manufacturing and distributing building products for new home construction, remodeling, manufactured housing, and light commercial construction. Underperforming positions within the timber sector included Buckeye Technologies, Inc. which engages in the manufacture and distribution of cellulose-based specialty products; and Rock-Tenn, Co. which manufactures and sells corrugated and consumer packaging products in the United States, Canada, Mexico, Chile, Argentina, Puerto Rico, and China. Infrastructure Outlook: We continue to focus on energy in emerging markets as an area for potential long-term growth.The Energy Information Agency projected in a September 2011 report that world energy consumption will rise by 47% from 2010 through 2035.2 Much of the growth is expected to come from emerging economies, where above-average economic growth is accompanied by increased demand for energy. Leading the way are BRIC (Brazil, Russia, India and China) countries. China and India alone present a projected increase in energy consumption by more than 90% over this timeframe. Although the oil and gas sub-sector in general was not a strong group in 2012 given the negative trends in oil and natural gas prices, we look to be selective in 2013 as we monitor global trends. Telecommunications have demonstrated a classic bubble pattern over the past 17 years as the global telecom sector grew from just over 5% of total global market capitalization in 1994 to 12% in 2000. As with any rapid overexpansion of a given sector, its market capitalization ultimately tumbled along with technology, and the sector never recovered from the bubble burst in the early 2000s. Notably, in March 2012 the share of telecom stocks as a percentage of world market capital fell to its lowest level of all time. The share is currently under 5%, indicating it to be a focus for 2013. In 2011, 144 million mobile‐broadband subscriptions were added in the BRICS and South Africa, accounting for 45% of the world’s total subscriptions added in 2011.3 We continue to expect growth in the consumption of telecommunications and believe the global market capitalization of this sector is poised for expansion. Utilities today are also near their historical low in terms of global equity market capitalization. Utilities are the smallest global sector and have traded between 3-6% of world market capitalization since 1994. Like telecom, the utilities sector looks to be fertile ground for long-term investors. Most of the electricity infrastructure in the developed countries was built in the 1950s and 60s.As an example, in the U.S.: 70% of transmission lines are 25 years or older / 70% of power transformers are 25 years or older / 60% of circuit breakers are more than 30 years old.4 As a result of the under-investment in the last couple of decades, in the U.S., and as well in other regions, there are now increased instances of brown/black-outs due to grid congestion and reliability issues. The Fund benefitted from positions in global energy holdings such as Huaneng Power, an independent power producer located in China which engages in the generation and sale of electric power and heat to regional or provincial grid companies; and National Grid Plc which engages in the transmission and distribution of electricity and gas in Great Britain and northeastern United States.Underperforming positions within the infrastructure sector included France Télécom SA which provides fixed telephony and mobile telecommunications, data transmission, internet and multimedia services to 2 U.S. Energy Information Administration, International Energy Outlook 2011, September 19, 2011 3 International Telecommunications Union, Data and Statistics, 2011 4 Edison Electric Institute, 2011 3 consumers, businesses, and telecommunications operators; and Williams Companies, Inc. which operates as an energy infrastructure company in the U.S. Summary: Overall we believe that any success in global investing for 2013 will be tied to stronger global growth and a potential rise in inflationary pressures. In closing, Capital Innovations was pleased with overall performance of the Fund for its three months of operations in 2012 despite a volatile backdrop for equity markets globally. We believe the Fund is well positioned to take advantage of the enduring and fundamental needs of today’s global population – Food, Forest and Fuel.We are hopeful that shareholders will be rewarded for their patience over the coming years. We value your trust and confidence in the Fund, and thank you for your support. Sincerely, Michael D. Underhill Susan L. Dambekaln Chief Investment Officer Portfolio Manager Capital Innovations, LLC Capital Innovations, LLC IMPORTANT RISKS AND DISCLOSURES: The views expressed in this report reflect those of the Fund’s Sub-Advisor as of the date this is written and may not reflect their views on the date this report is first published or anytime thereafter.These views are intended to assist shareholders in understanding the Fund’s investment methodology and do not constitute investment advice.This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report.All current and future holdings are subject to risk and to change.To the extent this report contains forward looking statements, unforeseen circumstances may cause actual results to differ materially from the views expressed as of the date this is written. An investment in the Capital Innovations Global Agri, Timber, Infrastructure Fund is subject to risk, including the possible loss of principal amount invested and including, but not limited to, the following risks, which are more fully described in the prospectus:The Fund’s concentration in the infrastructure, timber, and agribusiness industries may present more risks than if the portfolio were broadly diversified over numerous industries, and the factors affecting the companies in each industry may have a significant effect on the Fund’s performance. The Fund invests in foreign securities, which may be more volatile than the securities of U.S. issuers because of economic and social conditions abroad, political developments, changes in the regulatory environment of foreign countries, changes in exchange rates and global interest rates. The Fund invests in Master Limited Partnerships (MLPs), which involve additional risks including, but not limited to, regulatory risk and tax risk. Newly organized Funds have no or minimal trading history, and there can be no assurance that active trading markets will be developed or maintained.Accordingly, the Fund may not be suitable for all investors. The S&P Global Infrastructure Index provides liquid and tradable exposure to 75 companies from around the world that represent the listed infrastructure universe. To create diversified exposure, the index includes three distinct infrastructure clusters: utilities, transportation, and energy.The S&P Global Agribusiness Index includes 24 of the largest publicly-traded agribusiness companies from around the world. The index is comprised of a diversified mix of producers, distributors & processors and equipment & materials suppliers companies.The S&P Global Timber & Forestry Index is comprised of 25 of the largest publicly traded companies engaged in the ownership, management or the upstream supply chain of forests and timberlands. One cannot invest in an index. 4 Capital Innovations Global Agri, Timber, Infrastructure Fund FUND PERFORMANCE AND SUMMARY at November 30, 2012 This graph compares a hypothetical $1,000,000 investment in the Fund’s Institutional Shares, made at its inception with a similar investment in the S&P Global Agribusiness Index, S&P Global Infrastructure Index, S&P Global Timber and Forestry Index, and Custom Index. The S&P Global Agribusiness Index includes 24 of the largest publicly-traded agribusiness companies from around the world. The S&P Global Infrastructure Index provides liquid and tradable exposure to 75 companies from around the world that represent the listed infrastructure universe. The S&P Global Timber and Forestry Index is comprised of 25 of the largest publicly traded companies engaged in the ownership, management of the upstream supply chain of forests and timberlands. The Custom Index is comprised of 33.33% weighting between the three S&P indices stated above and is not intended to be a reflection of the Fund’s Industry Composition. These indices do not reflect expenses, fees or sales charge, which would lower performance. The index is unmanaged and it is not possible to invest in an index. Total Returns as of November 30, 2012 1 Month* Since Inception* (9/28/12) Unadjusted for sales charge or CDSC Capital Innovations Global Agri, Timber, Infrastructure Fund – A shares 0.70% 0.20% Capital Innovations Global Agri, Timber, Infrastructure Fund – C shares 0.60% 0.10% Adjusted for maximum sales charge or CDSC Capital Innovations Global Agri, Timber, Infrastructure Fund – A shares -5.11% -5.56% Capital Innovations Global Agri, Timber, Infrastructure Fund – C shares -0.40% -0.90% Capital Innovations Global Agri, Timber, Infrastructure Fund – Institutional Shares 0.70% 0.30% S&P Global Agribusiness Equity Index 2.44% 1.48% S&P Global Infrastructure Index -1.33% 0.21% S&P Global Timber & Forestry Index 3.54% 4.88% Custom Index 1.55% 2.20% *Cumulative The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling1-888-990-9950 or by visiting www.capinnovationsfund.com. Gross and Net Expense Ratios for Class A shares are 2.01% and 1.60% respectively, for the Class C shares are 2.76% and 2.35% respectively, and for Class I shares are 1.76% and 1.35% respectively, which are the amounts stated in the current prospectus as of the date of this report. The Advisor’s contractual agreement waives its fees and/or absorbs expenses and is in effect until March 31, 2014. Total returns adjusted for the maximum sales charge or contingent deferred sales charge (“CDSC”) reflect the deduction of the maximum sales charge of 5.75% for A shares and CDSC charge of 1.00% when shares are redeemed within 12 months of purchase. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. 5 Capital Innovations Global Agri, Timber Infrastructure Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 Number of Shares Value COMMON STOCKS – 89.2% AGRIBUSINESS – 25.9% AGRICULTURAL PRODUCTS – 6.3% Archer-Daniels-Midland Co. $ Bunge Ltd. 67 Ingredion, Inc. CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS – 0.4% 14 Deere & Co. DIVERSIFIED CHEMICALS – 1.0% 60 EI du Pont de Nemours & Co. FERTILIZERS & AGRICULTURAL CHEMICALS – 14.4% 71 Agrium, Inc. 18 CF Industries Holdings, Inc. 89 Monsanto Co. 59 Mosaic Co. Potash Corp. of Saskatchewan, Inc. Syngenta A.G. - ADR 16 Terra Nitrogen Co. LP OIL & GAS REFINING & MARKETING – 1.7% Cosan Ltd. PACKAGED FOODS & MEATS – 2.1% BRF - Brasil Foods S.A. - ADR 35 Cal-Maine Foods, Inc. INFRASTRUCTURE – 37.5% DIVERSIFIED METALS & MINING – 1.1% Hi-Crush Partners LP* ELECTRIC UTILITIES – 0.9% Enersis S.A. - ADR INDEPENDENT POWER PRODUCERS & ENERGY TRADERS – 2.3% Huaneng Power International, Inc. - ADR INTEGRATED OIL & GAS – 6.1% 60 Eni S.p.A. - ADR 91 Sasol Ltd. - ADR Statoil ASA - ADR 6 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 Number of Shares Value COMMON STOCKS (Continued) INFRASTRUCTURE (Continued) INTEGRATED OIL & GAS (Continued) Total S.A. - ADR $ INTEGRATED TELECOMMUNICATION SERVICES – 4.4% CenturyLink, Inc. 92 Chunghwa Telecom Co., Ltd. - ADR France Telecom S.A. - ADR MARINE – 1.9% Seaspan Corp. MULTI-UTILITIES – 2.8% 94 National Grid PLC - ADR Veolia Environnement S.A. - ADR OFFICE REIT'S – 1.1% DuPont Fabros Technology, Inc. OIL & GAS DRILLING – 1.0% 63 Transocean Ltd. OIL & GAS EXPLORATION & PRODUCTION – 1.2% 15 CNOOC Ltd. - ADR OIL & GAS STORAGE & TRANSPORTATION – 6.0% Enbridge, Inc. 40 Kinder Morgan Energy Partners LP 69 Plains All American Pipeline LP 25 Tesoro Logistics LP 50 TransCanada Corp. 52 Ultrapar Participacoes S.A. - ADR 16 Williams Cos., Inc. RAILROADS – 0.4% 55 CSX Corp. SPECIALIZED REIT'S – 1.9% 24 American Tower Corp. 60 Health Care REIT, Inc. WATER UTILITIES – 0.2% 23 Aqua America, Inc. 7 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 Number of Shares Value COMMON STOCKS (Continued) INFRASTRUCTURE (Continued) WIRELESS TELECOMMUNICATION SERVICES – 6.2% America Movil S.A.B. de C.V. - ADR $ 85 China Mobile Ltd. - ADR Mobile Telesystems OJSC - ADR 18 SBA Communications Corp. - Class A* Vodafone Group PLC - ADR TIMBER – 25.8% BUILDING PRODUCTS – 2.1% Universal Forest Products, Inc. FOREST PRODUCTS – 4.7% Louisiana-Pacific Corp.* Pope Resources, Inc. LP PAPER PACKAGING – 3.9% 97 Packaging Corp. of America Rock-Tenn Co. - Class A PAPER PRODUCTS – 4.8% 54 Buckeye Technologies, Inc. Fibria Celulose S.A. - ADR* International Paper Co. SPECIALIZED REIT'S – 10.3% Plum Creek Timber Co., Inc. Potlatch Corp. Rayonier, Inc. Weyerhaeuser Co. TOTAL COMMON STOCKS (Cost $246,846) Principal Amount SHORT-TERM INVESTMENTS – 6.9% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $18,993) 8 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 TOTAL INVESTMENTS – 96.1% (Cost $265,839) $ Other Assets in Excess of Liabilities – 3.9% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See Accompanying Notes to Financial Statements. 9 Capital Innovations Global Agri, Timber, Infrastructure Fund SUMMARY OF INVESTMENTS As of November 30, 2012 Security Type/Industry Percent of Total Net Assets Common Stocks Fertilizers & Agricultural Chemicals 14.4% Specialized REIT's (Timber) 10.3% Agricultural Products 6.3% Wireless Telecommunication Services 6.2% Integrated Oil & Gas 6.1% Oil & Gas Storage & Transportation 6.0% Paper Products 4.8% Forest Products 4.7% Integrated Telecommunication Services 4.4% Paper Packaging 3.9% Multi-Utilities 2.8% Independent Power Producers & Energy Traders 2.3% Building Products 2.1% Packaged Foods & Meats 2.1% Marine 1.9% Specialized REIT's (Infrastructure) 1.9% Oil & Gas Refining & Marketing 1.7% Oil & Gas Exploration & Production 1.2% Diversified Metals & Mining 1.1% Office REIT's 1.1% Diversified Chemicals 1.0% Oil & Gas Drilling 1.0% Electric Utilities 0.9% Construction & Farm Machinery & Heavy Trucks 0.4% Railroads 0.4% Water Utilities 0.2% Total Common Stocks 89.2% Short-Term Investments 6.9% Total Investments 96.1% Other Assets in Excess of Liabilities 3.9% Total Net Assets 100.0% See Accompanying Notes to Financial Statements. 10 Capital Innovations Global Agri, Timber, Infrastructure Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2012 Assets: Investments in securities, at value (cost $265,839) $ Receivables: From Advisor Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Shareholder Servicing fees (Note 6) 45 Distribution fees - Class A & Class C (Note 7) 8 Audit fees Administration fees Transfer agent fees and expenses Fund accounting fees Custody fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price Maximum sales charge (5.75%* of offering price) Maximum offering price to public** $ Class C Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price*** $ Institutional Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price $ * On sales of $50,000 or more, the sales charge will be reduced. ** A contingent deferred sales charge (“CDSC”) of 1.00% will be charged on certain purchases of $1 million or more that are redeemed in whole or in part within 12 months of purchase. *** A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. See Accompanying Notes to Financial Statements. 11 Capital Innovations Global Agri, Timber, Infrastructure Fund STATEMENT OF OPERATIONS For the Period September 28, 2012* through November 30, 2012 Investment Income: Dividends (net of foreign withholding taxes of $49) $ Interest 1 Total investment income Expenses: Audit fees Registration fees Administration fees Offering fees Transfer agent fees and expenses Fund accounting fees Chief Compliance Officer fees Custody fees Legal fees Shareholder reporting fees Trustees' fees and expenses Miscellaneous fees Advisory fees Insurance fees Shareholder Servicing fees (Note 6) 45 Distribution fees - Class C (Note 7) 5 Distribution fees - Class A (Note 7) 3 Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See Accompanying Notes to Financial Statements. 12 Capital Innovations Global Agri, Timber, Infrastructure Fund STATEMENT OF CHANGES IN NET ASSETS For the Period September 28, 2012* to November 30, 2012 Increase in Net Assets from: Operations: Net investment income $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Class A Class C Institutional Class Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold: Class A Class C Institutional Class Net increase in net assets from capital share transactions * Commencement of operations. See Accompanying Notes to Financial Statements. 13 Capital Innovations Global Agri, Timber, Infrastructure Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout the period. For the Period September 28, 2012* to November 30, 2012 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ Total return 2 %
